DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 17, line 6, before the phrase “configured” insert --- a non-transitory computer ---.
Claim 19, line 1, before the phrase “a” insert --- a non-transitory ---.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a system and method of managing livestock, comprising:
identifying a stress condition of the livestock using the UAV, wherein identifying the stress condition comprises identifying an animal not belonging to the livestock causing stress in at least one animal belonging to the livestock; and reducing the stress condition of the livestock using the UAV, wherein reducing the stress condition comprises diverting the identified animal not belonging to the livestock away from the livestock by adjusting the distance of the UAV relative to the identified animal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones et al discloses the systems, apparatuses, and methods are provided herein for providing aerial animal food delivery.  One system for providing aerial animal food delivery comprises: an unmanned aerial vehicle, an animal food container coupled to the unmanned aerial vehicle, the animal food container being configured to hold animal food during transport by the unmanned aerial vehicle, and a central computer system communicatively coupled to the unmanned aerial vehicle.	[US 10,420,322]
Borchersen et al discloses the system and a method for identification of individual animals based on images from an airborne camera. When animals live in areas or enclosures where they freely move around, it can be complicated to identify the individual animal. In a first aspect the present disclosure relates to a method for determining the identity of an individual animal in a population of animals with known identity, the method comprising the steps of acquiring at least one image of the back of a preselected animal, extracting data from said at least one image relating to the anatomy of the back and/or topology of the back of the preselected animal, and comparing and/or matching said extracted data against reference data corresponding to the anatomy of the back and/or topology of the back of the animals with known identity, thereby identifying the preselected animal.	[US 2020/0143157]
Carnell discloses the systems and methods for effectively repelling pest animals (e.g., birds), including drones that adopt complex deterrent strategies (e.g., cooperative strategies), establishing a fuzzy boundary for a geofenced area and altering pest deterrent device flight patterns based on the characteristics of the fuzzy boundaries. Deterrence strategies can be selected based on the type of pest animals, and new deterrence strategies can be generated based on outcome feedback from previous strategies (e.g., combining aspects of preexisting deterrence strategies by utilizing an AI system).	[US 2020/0156784]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
04/28/2021